Citation Nr: 9910932	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for 
dermatophytosis of the hands and feet, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
entitlement to an increased evaluation for dermatophytosis of 
the feet and right hand in a rating decision of April 1993.  
The veteran appeared and presented testimony regarding this 
matter at a hearing before a Member of the Board in August 
1996.  This case also comes before the Board from a November 
1996 rating decision which evaluated the veteran's 
lumbosacral strain as 40 percent disabling.  In October 1998, 
the veteran presented testimony before the undersigned Board 
Member regarding both issues.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends, in essence, that the symptoms 
attributable to his service-connected lumbosacral strain and 
skin disorder of the hands and feet, are more severe than 
currently evaluated.  

Service medical records reveal that the veteran was treated 
for a mild lumbosacral strain in July 1963, while lifting 
boxes.  He was also seen for complaints of back pain in 
November 1963. Service medical records also revealed 
treatment for athlete's foot in May 1964 and a diagnosis was 
made of dermatophytosis of the feet.  His December 1964 
separation examination was negative for findings of back  and 
skin problems.  

By rating decision of January 1973, service connection for 
lumbosacral sprain was granted by the RO, and a 10 percent 
evaluation was assigned.  The evaluation was increased to 20 
percent disabling by the RO in a rating decision of November 
1973, which also granted service connection for 
dermatophytosis of both feet and right hand, and assigned a 
10 percent evaluation thereto.  The 10 percent evaluation 
assigned for dermatophytosis of the feet and left hand was 
confirmed and continued by the RO's April 1993 rating 
decision currently on appeal, which also granted service 
connection for dermatophytosis of the left hand.  The 
evaluation of the veteran's lumbar spine disorder was 
increased to 40 percent disabling by the RO in its November 
1996 rating decision currently on appeal.  

Upon review of the evidence, the Board finds evidence 
pertaining to the veteran's claimed skin disorder was 
submitted to the Board without a waiver of consideration by 
the RO, and this must therefore be remanded to the RO in 
order to satisfy the requirements of due process.  
Specifically it is noted that the most recent RO adjudicatory 
action taken on the veteran's skin disorder claim, was a 
supplemental statement of the case dated in November 1995.  

Since that time, a large amount of evidence has been 
submitted, including VA treatment notes up through 1996, some 
of which deal with skin problems.  These include treatment 
notes from January 1996, March 1996 and November 1996, which 
address a skin rash over the hands, feet and groin areas. The 
veteran then testified regarding this claim at a Travel Board 
hearing in August 1996 and again in October 1998.  In 
addition, the March 1998 VA examinations included findings 
from a skin examination.  There is no evidence that the 
veteran signed a waiver of RO consideration regarding the 
submission of additional evidence.  

In addition, the Board finds that additional development 
regarding the veteran's claimed back disorder is warranted.  
Specifically, findings from the VA treatment records  
revealed complaints of back pain and weakness in both legs.  
The report from a March 1997 VA examination noted an 
inability to walk and weakness in the lower extremities, that 
could not be explained by findings of lumbar disc disease 
without nerve damage, as noted in a March 1997 magnetic 
resonance imaging (MRI).  Nerve conduction studies were 
recommended for the evaluation of peripheral nerve disease.  

It was further noted in the most recent VA  examination of 
March 1998, that electromyography (EMG) studies conducted in 
June 1997 revealed bilateral S1 radiculopathies, but that the 
examining physician could not explain his current 
symptomatology.  Findings, including essentially no active 
range of motion of the lumbar spine and downward going 
Babinski's were noted.  At the time of the March 1998 VA 
examination, the physician rendered an opinion that the 
veteran's lumbar spine disability, diagnosed as chronic back 
pain with previous lumbar strain, does not account for the 
veteran's global weakness in his upper and lower extremities.  
Again, further evaluation was recommended to determine the 
cause of his global weakness.

Further complicating matters is the veteran's hearing 
testimony from October 1998, wherein he asserts that he is 
scheduled to undergo surgery on his spine sometime within the 
near future.  He further testified that he underwent a 
neurological evaluation in September 1998, wherein the spinal 
surgery was recommended.  There is no report of such 
evaluation currently associated with the claims file.  His 
representative also requested that the record be held in 
abeyance for a 30-day period to allow the veteran to attend 
additional medical appointments and obtain the records from 
those appointments.  Thus an effort should be made to obtain 
this additional evidence concerning the veteran's claimed 
back disability.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
lumbar spine disability, to include any 
records dealing with any recent lumbar 
spine surgery, if conducted, and records 
pertaining to a neurological evaluation 
said to have occurred in September 1998.  
In addition, the veteran should be 
requested to identify all sources of 
recent treatment received for his 
service-connected skin disorder.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations to ascertain the nature and 
extent of his back disability.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner(s) prior to the examination.  
In conducting the examination, the 
orthopedic examiner should specifically 
describe any objective findings and 
subjective complaints to include pain, 
weakened movement, excess fatigability or 
incoordination referable to the veteran's 
back.  The examiner should indicate all 
pertinent ranges of active motion in 
degrees.  The examiner should also 
describe functional loss that is due to 
pain from the service-connected disorder, 
to include, but not limited to, 
restriction in range of motion due to 
pain.  The examiner should also determine 
whether, as a result of his service-
connected disorder, the veteran suffers 
from intervertebral disc syndrome, 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings referable to the 
site of the diseased disc, with little 
intermittent relief.

The examiner(s) should specifically 
delineate all back pathology that is 
found.  An opinion should be entered as 
to any neurological changes found, 
specifically, regarding whether such 
changes are part of the service connected 
back disorder.  If degenerative disc 
disease is found, it should be indicated 
whether this is related to or aggravates 
the service-connected disorder.  If it is 
completely separate from a service-
connected disorder, this too should be 
set forth.  If separate from the service-
connected disorder, care must be taken to 
differentiate symptoms due to the 
service-connected and nonservice-
connected pathologies.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

3.  The RO should accord the veteran a VA 
dermatological examination to determine 
the nature and severity of the veteran's 
service-connected skin disorder.  All 
indicated tests, should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  

4.  When the aforementioned examinations 
have been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of the provisions 
of  38 C.F.R. §§ 4.40 and 4.45 (1998), as 
well as all information added to the file 
since the last supplemental statement of 
the case.

When the aforementioned development has been accomplished, 
and after the case has been be reviewed by the RO, to the 
extent that the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice; however, he is free to 
submit additional evidence in support of his claim while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







